         Case 1:11-cv-00691-LAK-RWL Document 2574 Filed 10/21/20 Page 1 of 3



                                            ONE BATTERY PARK PLAZA
                                           NEW YORK, NEW YORK 10004

                                              TELEPHONE: (212) 574-1200
                                              FACSIMILE: (212) 480-8421                             901 K STREET, N.W.
  RITA GLAVIN                                    WWW.SEW KIS.COM
    PARTNER                                                                                       WASHINGTON, DC 20005
  (212) 574-1309                                                                                 TELEPHONE: (202) 737-8833
                                                                                                 FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                      October 21, 2020

  VIA ECF
  Hon. Loretta A. Preska
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

           Re:      United States v. Steven Donziger, No. 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

  Dear Judge Preska:

         We write on behalf of the United States in response to the defendant’s October 18 and 20,
  2020 letters regarding potential remote testimony by nine defense witnesses who are currently
  abroad: five in Ecuador, two in Spain, and two in Canada. 1 See Dkts. 180, 182. Without specific
  information by the defense as to the materiality of such witnesses’ testimony and proposals to
  ensure reliability of their testimony the Government opposes such remote testimony at this time.

            As a preliminary matter, the defense has not made any showing to the Court as to the
  relevance and materiality of the testimony sought from these witnesses abroad, and how that
  testimony would further the interests of justice in this case. See United States v. Gigante, 166 F.3d
  75, 81 (2d Cir. 1999) (“Closed-circuit television should not be considered a commonplace
  substitute for in-court testimony by a witness . . . Upon a finding of exceptional circumstances . .
  . a trial court may allow a witness to testify via two-way closed circuit television when this furthers
  the interest of justice.”); Dkt. 152 (applying Gigante and granting Government’s motion for remote
  testimony of witness). Absent any such proffer from the defense to the Court about the subject
  matter of the proposed testimony, the defense has failed to demonstrate any compelling need for
  that testimony or that the testimony would further the interests of justice in this case. See United
  States v. Buck, 271 F. Supp. 3d 619, 623 (S.D.N.Y. 2017) (denying defense motion for live
  videoconference testimony from Swiss nationals citing, among other things, the failure to show
  that the testimony was material); United States v. Mostafa, 14 F. Sup. 3d 515, 521 (S.D.N.Y. 2014)
  (finding testimony via two-way closed-circuit television allowed only when the witness’s
  testimony is material, the witness is unavailable, and that allowing testimony by such means

  1
    The defense referenced seven witnesses residing in the United States for whom the defense is in the process of
  serving subpoenas. Because the defense made no application for remote testimony by those witnesses in its October
  18, 2020 submission, we do not address those witnesses in this letter.
       Case 1:11-cv-00691-LAK-RWL Document 2574 Filed 10/21/20 Page 2 of 3

Hon. Loretta A. Preska
October 21, 2020
Page 2


furthers the interests of justice). While a movant is not required to produce “affidavits from the
witnesses as to their proposed testimony,” the movant must at minimum make some proffer
concerning the anticipated testimony sufficient to permit the district court to determine whether
the anticipated testimony is material. See United States v. Vilar, 568 F. Supp. 2d 429, 440-41
(S.D.N.Y. 2008) (finding that Government’s “broad[]” assertions failed to “describe with any
particularity” the nature of testimony of two of four witnesses, leaving the court an insufficient
basis to conclude that their anticipated testimony was material for purposes of a Rule 15 motion)
(citing United States v. Des Mareau, 162 F.R.D. 364, 368 (M.D. Fla. 1995) for the proposition that
a showing of materiality “may be made by several means including affidavit, proffered testimony,
or calling a witness to the stand; at the very least, the proffer must alert the district court to the
substance of the evidence that is at peril of being excluded”).

        Further, the defense has not made any showing or proposal regarding procedures for the
introduction of remote testimony by defense witnesses residing abroad to ensure the reliability and
integrity of such testimony in this federal criminal proceeding. To the extent that testimony cannot
be taken at a United States embassy or consulate, the defense should propose procedures to ensure
“there are measures in place to safeguard the important interests at stake in criminal proceedings.”
United States v. Guild, No. 07-cr-404, 2008 U.S. Dist. LEXIS 3605, at *7 (E.D. Va. Jan. 17, 2008).

        With respect to the five witnesses from Ecuador, 2 because of Ecuador’s constitutional
prohibition against extradition of its citizens, allowing testimony from those witnesses would
essentially be free of any penalty of perjury. 3 See Buck, 271 F. Supp. 3d at 624 (denying defense
motion for videoconference testimony from Swiss nationals citing, among other things, the fact
that the witnesses were not subject to extradition and that their testimony “may essentially be free
of any penalty of perjury”); United States v. Banki, 2010 U.S. Dist. LEXIS 27116, at *7 (S.D.N.Y.
2010) (denying defense motion for videoconference testimony citing, among other things, the fact
that the witnesses could not be extradited and “there is no way to ensure truth-telling as the
Government cannot prosecute the witnesses for perjury or for the making of false statements”).
While the defense asserts that all five of those witnesses “are voluntary witnesses willing to appear
in the SDNY for trial on or about November 6-11, 2020” but cannot travel due to the pandemic,

2
   In an October 20, 2020 letter, (Dkt. 182), the defense indicated that it sought testimony from Ecuadorian attorney
Augustin Salazar, instead of his brother Patricio Salazar as the defense had previously informed the Court in its
October 18, 2020 letter (Dkt. 180). Presumably the defense decided against calling Patricio Salazar Cordova
because he remains in noncompliance with an order issued on February 11, 2020 in the Civil Case denying his
motion to quash a subpoena served on him by Chevron while he was visiting New York from Ecuador in 2019. Civ.
Dkt. 2455. Judge Lewis A. Kaplan directed Patricio Salazar to: (1) produce all documents responsive to the
subpoena for which there is not an assertion of privilege; (2) for any responsive documents for which there is a
privilege assertion, produce a privilege log; and (3) appear for a deposition. Id. at 16. On March 27, 2020, Patricio
Salazar’s attorney in New York moved to withdraw as counsel, citing to Salazar’s failure to pay any of his fees and
Salazar’s termination of his representation. Civ. Dkt. 2467. Also on March 27, 2020, Patricio Salazar’s attorney sent
an email message to Chevron’s attorneys on behalf of his client in which Salazar stated, among other things,
compliance as directed would be a violation of Ecuadorian law and “no order of a Foreign Judge can rule over that
[attorney-client] relationship.” Civ. Dkt. 2476-1.
3
    The Government assumes that these five witnesses are Ecuadorian citizens.
     Case 1:11-cv-00691-LAK-RWL Document 2574 Filed 10/21/20 Page 3 of 3

Hon. Loretta A. Preska
October 21, 2020
Page 3


the Government questions the defense’s unsupported assertion with respect to, at least, Luis Yanza.
As described in the Government’s October 14, 2020 letter, Yanza, a defendant in the Civil Case
who was accused of having (and later found to have) participated with Donziger in the fraud and
corruption in obtaining the Ecuadorian judgment, never appeared in the Civil Case and is a
defaulted defendant. Indeed, although Yanza had been listed by Donziger on his witness list for
his New York Bar disciplinary hearing in 2019, Yanza did not appear to testify.

        Accordingly, the Government opposes remote testimony by the nine witnesses who are
currently abroad absent a further showing from the defense.


                                             Respectfully submitted,


                                             ______/s/___________________
                                             Rita M. Glavin
                                             Brian P. Maloney
                                             Sareen K. Armani
                                             Special Prosecutors on behalf of the
                                             United States of America
